DETAILED ACTION
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022, has been entered.

	In response, the applicant amended claims 1 and 4.  Claims 1, 3, 4, 6, 7, and 9-20 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1, 3, 4, 6, 7, and 9-20 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1, 3, 4, 6, 7, and 9-20 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“The Examiner contends that the claim elements do not add any meaningful limits on practicing the alleged abstract idea. Applicant respectfully disagrees. Whereas, as the Examiner notes, the prior claim language purported to cover "any and all" ways of automatically generating a campaign or of analyzing financial data and metadata to automatically generate a plurality of marketing messages, Applicant has amended the independent claims to provide a meaningful limit on practicing the claimed invention. For example, Applicant has amended the independent claims to limit the generation of marketing messages for those products that generate optimized conversion rates. By contrast, the current methods do not so limit such generation. As noted in the specification, this allows the system to improve technological efficiency in optimizing a campaign.”

Examiner respectfully disagrees with Applicant’s first argument.
	The language/elements limiting the generation of the marketing messages to those products that generate optimized conversion rates are not “additional elements”, it/they (in part) set forth the abstract idea itself. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). That the language/elements act to define the idea/invention with greater specificity and/or narrow the claim scope does not impart eligibility on the claimed subject matter. Specificity is not, by itself, a condition for eligibility. For example, a very detailed equation is no more eligible than a general one. The same is true of abstract ideas. Furthermore, technological efficiency is not improved as a result of generating advertisements for those products that will result in the greatest revenue for an advertiser. The specification does not support this assertion. “Optimizing” revenue is a business improvement, not a technical one. An improvement to the way advertisements are promoted and/or to the revenue earned by promoting them, if anything, is an improvement to the judicial exception (abstract idea) itself, not a technical improvement or improvement to any technology.


	Applicant’s arguments, with respect to the rejection of amended claims 1 and 4, and dependent claims 2, 3, 6, 7, and 9-20 under 35 U.S.C. 103 have been considered, but are not persuasive. Applicant argues “claim 1 recites using a conversion tasks converter module to automatically normalize product information and brand conversion tasks to distributable system conversion tasks. This element is not found in Jogia. The Examiner cites a number of places in Jogia…those citations are directed to using campaign goals to generate creative materials. This is not the same as normalizing existing conversion tasks so that they can be used by the system”. Examiner respectfully disagrees. Applicant’s argument is entirely conclusive, as Applicant as not provided any explanation for why converting campaign goals/tasks into properly-formatted/compatible advertisement elements that are distributable by in ad creatives is “not the same as normalizing existing conversion tasks so that they can be used by the system”, and Applicant’s argument is therefore not persuasive. 
The Examiner is required to give the claims their broadest reasonable interpretation in light of the specification. Applicant’s specification provides very few, if any details regarding “normalizing”. Furthermore, Applicant’s specification broadly refers to “conversion tasks”. As best as understood, “conversion tasks” are actions that an ad-viewer must perform in order for the system to recognize that a conversion on the ad occurred. While a conversion task may be interpreted as some sub-action which occurs along the way as part of concluding a purchase (e.g., input address information per [0008] in order to purchase a product being advertised, enter personal info and click submit per [0010]), a broadest reasonable interpretation of a conversion task is simply an action of purchasing a product or subscribing to a newsletter/marketing-information (i.e., the conversion task is purchasing a product or subscribing – see [0018] “system allows multiple conversion tasks, including financial transactions, to be presented and engaged ‘in ad’…”, see [0048] which broadly defines conversion task by stating “a conversion task is an operation that is related to…the process of a conversion by a consumer”). As such, it is reasonable to interpret receiving an indication from a brand that they consider a conversion to be purchasing an advertised product or subscribing as acquiring a brand conversion task from a brand.
With respect to “normalizing”, Applicant’s specification merely reiterates that “the system can ingest…products that the brand desires to offer consumers. The intake step can normalize the specific brand data through API’s…so that the offers can be presented to a consumer in an effective format” ([0013]). Applicant’s specification suggests that the conversion tasks are “converted into a distributable format…normalizes the conversion tasks into a suitable format…where the normalized marketing messages can be served on a variety of platforms…converted into a distributable format that will enable conversion within the ad…to turn the ad into a servable instance…may generate multiple instances of the ad…for use on different platforms…mobile, desktop” ([0037]-[0039]). Therefore, “normalizing” appears to be converting the tasks such that they are formatted such that they are distributable by the system as an advertisement. 
Jogia discloses that the system intakes product information (18:45-55, 22:27-42) and a brand conversion task such as a task of a subscribing to product vendor or purchase of a product (2:49-54), and the system may then generate an advertisement having elements (e.g., a subscribe button/option – 15:4-15 & 23:25-39, 25:5-12 “determined dynamic functionality may be presented or served…with the content impressions…button…that can be interacted with…initiating an order”) or transaction functionality based on this acquired brand conversion task (i.e., the system uses a conversion task knowledgebase to identify system conversion tasks that correspond to brand conversion tasks), and further that the system may format these tasks/elements such that they are distributable by the system as an advertisement in various formats/platforms (7:11-24 “content…tailored…automatically generate and format creative materials for content delivery…creatives for different formats and platforms”, 14:55-67 “creative materials…automatically generated based on…campaign goal…may be generated in different formats…”,  15:18-25 “dynamic functionality…subscribe and save options…create material that is automatically generated…generated and formatted for presentation in various sizes and for various platforms”). As such, the Jogia’s system uses “a conversion task converter module to automatically normalize product information and brand conversion tasks to convert product information and brand conversion tasks to distributable system conversion tasks”.

In an effort to expedite prosecution, Examiner notes that prior art reference Salari  (cited at the end of this action and not relied upon) teaches a more narrow interpretation of brand conversion tasks and converting them into system conversion tasks and normalizing them into distributable system conversion tasks (e.g., identifying a plurality of sub-requirements that are required to execute a transaction for a product such as select size/color and various other inputs and identifying ad elements that are required to include to enable this functionality and formatting the elements/ads for distribution via different environments/platforms such that viewers can execute transactions from with the ad itself without redirection – [0105]-[0107] & [0097]-[0098] & [0087]-[0090] & [0081]-[0083]) - 


Claim Objections
	Claim 11 is objected to because of the following informalities: The status identifier for claim 11 states “Canceled”, which appears to be an inadvertent mistake. Applicant’s arguments on August 9, 2021 do not indicate that claim 11 was cancelled, and Applicant has referred claim 11 as being pending throughout prosecution. Appropriate correction is required. 

	

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1, 3, 4, 6, 7, and 9-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1, 3, 4, 6, 7, and 9-20 is/are drawn to methods (i.e., a process). As such, claims 1, 3, 4, 6, 7, and 9-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 4) recites/describes the following steps; 
acquire product information and brand conversion tasks from the brand;
using a conversion task knowledgebase having conversion task identifiers and optimized distributable conversion tasks for each type of conversion task, to identify system conversion tasks that correspond to brand conversion tasks
automatically normalize product information and brand conversion tasks to convert product information and brand conversion tasks to distributable system conversion tasks; 
receiving offer metrics, financial data, and metadata from the brand; 
analyze the financial data and metadata to identify and define fields and categories of products of the brand, determine a plurality of products in the fields and categories of the brand that would generate optimized conversion rates and to automatically generate the campaign for the brand wherein the campaign comprises a plurality of marketing messages for a plurality of products in the fields and categories for the brand that would generate optimized conversion rates
generating a priority score based on the offer metrics and an expected amount of compensation based on the generated optimized conversion rates and an offered compensation per conversion, wherein the priority score represents efforts that the system will use to promote the campaign, presenting the priority score to the brand wherein the brand determines an amount to spend on the plurality of marketing messages based on the priority score
promoting and publishing the campaign based on the priority score
 
These steps, under its broadest reasonable interpretation, describe or set-forth creating, scoring/prioritizing, and publishing a marketing campaign comprising one or more advertisements (e.g., based on a brands product information, desired conversion objectives, product categories, historical conversion rates, etc.), which amounts to a fundamental economic principle or practice  and/or a commercial or legal interactions in the form of advertising, marketing or sales activities or behaviors and/or managing personal behavior or relationships or interactions between people. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 4 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“in a processing system…using an intake module to…using a conversion task knowledgebase module…using a conversion task converter module to…using a machine learning module to…” (claim 1)
“in a processing system” (claim 4)
“wherein the acquisition of the marketing information and fulfillment requirements from the brand occurs by one or more of, an API, scraping a brand site, and a product feed” (claim 4)

The requirement to execute the claimed steps/functions “in a processing system…using an intake module to…using a conversion task knowledgebase module…using a conversion task converter module to…using a machine learning module to…” (claim 1)  and/or “in a processing system” (claim 4) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “wherein the acquisition of the marketing information and fulfillment requirements from the brand occurs by one or more of, an API, scraping a brand site, and a product feed” (claim 4) simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because the collection of data has long been held to be insignificant pre-solution activity, and because there is no inventive concept found in the mechanism for collecting the data. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Even if the element “promoting and publishing the campaign based on the priority score” (claim 1) were considered to be an additional element, this step would constitute insignificant extra-solution activity to the judicial exception, (e.g., mere post-solution activity). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because “publishing” the marketing material would occur in any implementation of the abstract idea, more so because this step amounts to a step of outputting of a result, and further because there is no inventive concept found in the mechanism for “publishing” the data. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 3, 6, 7, and 9-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3, 6, 7, and 9-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions “in a processing system…using an intake module to…using a conversion task knowledgebase module…using a conversion task converter module to…using a machine learning module to…” (claim 1) and/or “in a processing system” (claim 4) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “wherein the acquisition of the marketing information and fulfillment requirements from the brand occurs by one or more of, an API, scraping a brand site, and a product feed” (claim 2) simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. 
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Furthermore, Examiner takes Offical Notice that acquiring information by one or more of, an API, scraping a brand site, and a product feed, was well-understood, routine, conventional at the time of the invention.
As discussed above in “Step 2A – Prong 2”, even if the element “promoting and publishing the campaign based on the priority score” (claim 1) were considered to be an additional element, this step would constitute insignificant extra-solution activity to the judicial exception, (e.g., mere post-solution activity). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Furthermore, Examiner takes Offical Notice that publishing campaigns based on priority score was well-understood, routine, conventional at the time of the invention. Furthermore, Applicant admits as much throughout their disclosure and various arguments presented over the prosecution history.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 3, 6, 7, and 9-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3, 6, 7, and 9-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
		


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



	Claims 1, 3, 4, 6, 7, 9, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jogia et al. (U.S. Patent No. 10,896,439 January 19, 2021- hereinafter "Jogia”) in view of Feldman et al. (U.S. PG Pub No. 2017/0330219 November 16, 2017 - hereinafter "Feldman”)

With respect to claim 1, Jogia teaches a method of providing a campaign for a brand, comprising;
in a processing system  (Fig 7, 12:1-67 servers and processors) AFDOCS/15229959.12Application No. 16/237,602Customer No.: 150257 Preliminary AmendmentAttorney Docket No. 1201.00006
using an Intake module to acquire product information and brand conversion tasks from the brand; (Fig 3 & Fig 5 tags 550 & Fig 8 tag 860, 2:49-54 “media agency…select a campaign goal…increase sales…increase subscriptions” – using an Intake module to acquire brand conversion tasks from the brand (see also 8:5-25), 18:45-55 “may be in communication with the retail catalog database(s)…include product information such as brand identifiers…” – using an Intake module to acquire product information from the brand, 22:27-42 “in communication with brand information database(s)…brand messaging, advertising strategy…brand images…images, messaging, text, logos, or other features for creative materials” - using an Intake module to acquire product information from the brand, 24:34-37 “conversion rates may be rates at which the functionality is associated with user interaction or desired conversion activity (e.g., purchase instead of just clicking…” – desired objective equivalent to “conversion tasks”) )
using a conversion task knowledgebase module having conversion task identifiers and optimized distributable conversion tasks for each type of conversion task to identify system conversion tasks that correspond to brand conversion tasks; (7:15-24 & 14:55-67 & 15:1-24 & 16:1-20 & 22:43-55 & 23:18-39 & 25:1-50 the system identifies system conversion tasks (i.e., information/elements and/or message functionality the system could/should include in a message because it/they correspond to the brand’s desired conversion task – “knowledgebase module” inherent because the identification of this data is programmed) in order to generate messages/creatives for the campaign that are optimized for an enabled to achieve the brand’s desired conversion task – the identifiers are inherent and include the names of the conversion task and/or digital product type associated with the conversion task)
using a conversion task converter module to automatically normalize product information and brand conversion tasks to convert product information and brand conversion tasks to distributable system conversion tasks;  (7:11-24 “content…tailored…automatically generate and format creative materials for content delivery…creatives for different formats and platforms”, 14:55-67 “creative materials…automatically generated based on…campaign goal…may be generated in different formats…”,  15:18-25 “dynamic functionality…subscribe and save options…create material that is automatically generated…generated and formatted for presentation in various sizes and for various platforms” - the system automatically converts/normalizes the brank conversion tasks to the system conversion tasks (i.e., information/elements and/or message functionality the system could/should include in a message because it/they correspond to the brand’s desired conversion task) in order to generate messages/creatives for the campaign that are optimized for an enabled to achieve the brand’s desired conversion task, see also  15:1-24 & 16:1-20 & 22:43-55 & 23:18-39 & 25:1-50)
receiving offer metrics, financial data, and metadata from the brand (8:45-46 sales history for the brand…previous campaign performance”, 11:55-60 “historical sales data may be received…”, 15:35-45 “historical sales data…previous campaigns”, 18:30-67 & 191-15 “the datastor(s) may include historical sales data and historical campaign data…for the particular brand…previously promoted products, user interaction rates, previous campaign performance…pricing information, rating information…”, 22:1-40 metadata from the brand, 24:18-40 “campaign performance metrics may include…number of impressions…budget amount consumed…number of attributed conversions…ranking of products with the most conversions…” – offer metrics and financial data and metadata)
using a machine learning model to analyze the financial data and metadata to identify and define fields and categories of products of the brand, determine a plurality of products in the fields and categories of the brand that would generate optimized conversion rates and to automatically generating the campaign for the brand wherein the campaign comprises a plurality of marketing messages for a plurality of products in the fields and categories for the brand that would generate optimized conversion rates (Fig 5 & 9:15-67 & 10:1-33 & 15:36-60 & 18:31-67 & 19:1-14 & 24:18-66 system identifies plurality of products associated with the brand and identifies product categories and families (i.e., “fields and categories of products in the brand”) based at least on stored metadata and then uses machine learning to determine optimal mix of plurality of products to include the campaign based on historical sales and offer/campaign performance and product prices and targeting criteria and product ratings and further based on conversion rates predicted using this data)
promoting and publishing the campaign  (4:20-25 “content impressions…may be presented…may be presented after an auction process”, 17:5-15 & 18:15-20)
Althogh Jogia suggests budget amounts may be reallocated/optimized based on performance metrics, suggests the system may determine bid prices, and that the marketing material may be selected for presentation based at least on bid price, Jogia does not appear to disclose,
generating a priority score based on the offer metrics and an expected amount of compensation based on the generated optimized conversion rates and an offered compensation per conversion, wherein the priority score represents efforts that the system will use to promote the campaign, 
presenting the priority score to the brand wherein the brand determines an amount to spend on the plurality of marketing messages based on the priority score
However, Feldman discloses,
generating a priority score based on the offer metrics and an expected amount of compensation based on the generated optimized conversion rates and an offered compensation per conversion, wherein the priority score represents efforts that the system will use to promote the campaign, (the system simulates/predicts click/conversion rate ([0067]-[0068], [0076]) to determine/predict rank value for display to the user. As such, Feldman discloses generating a priority score (e.g., rank value or expected system revenue) based on the offer metrics (e.g., historical impressions/clicks/interactions) and an expected amount of compensation based on the conversion rates and an offered compensation per conversion. – see also  [0021] & [0031] & [0063] & [0071] & [0078] –[0104] rank/priority level is a combination of bid amount and quality score (e.g., probability of click/conversion – therefore the rank/score represents an effectiveness of the campaign) and is used to prioritize selection/placement and therefore it represents the priority of the system to promote the campaign, [0071] “at the campaign level…aggregated to develop the campaign level recommendations”)
presenting the priority score to the brand wherein the brand determines an amount to spend on the plurality of marketing messages based on the priority score (Fig 9 & [0021] & [0031] & [0063] & [0071] & [0078] –[0104] the system can present the campaign-level priority score(s) to the brand where they can choose to adjust a bid in order to increase/decrease priority score if desired)
Feldman suggests it is advantageous to include generating a priority score based on the offer metrics, wherein the priority score represents the effectiveness of the campaign and the priority of the system to promote the campaign and presenting the priority score to the brand wherein the brand determines an amount to spend on the marketing message based on the priority score, because doing so can enable a marketer to adjust their spending/bids to achieve a desired priorty level which may increase satisfaction with the system and/or revenue (Fig 9 & [0021] & [0031] & [0063] & [0071] & [0078] –[0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jogia to include generating a priority score based on the offer metrics, wherein the priority score represents the effectiveness of the campaign and the priority of the system to promote the campaign and presenting the priority score to the brand wherein the brand determines an amount to spend on the marketing message based on the priority score,, as taught by Feldman, because doing so can enable a marketer to adjust their spending/bids to achieve a desired priority level which may increase satisfaction with the system and/or revenue.
Furthermore, as in Feldman, it was within the capabilities of one of ordinary skill in the art to modify the method of Jogia to include generating a priority score based on the offer metrics, wherein the priority score represents the effectiveness of the campaign and the priority of the system to promote the campaign and presenting the priority score to the brand wherein the brand determines an amount to spend on the marketing message based on the priority score,, as taught by Feldman. Furthermore, as in Feldman, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable a marketer to adjust their spending/bids to achieve a desired priority level which may increase satisfaction with the system and/or revenue, as is needed in Jogia.

With respect to claim 3, Jogia and Feldman teach the method of claim 1. Although Jogia teaches obtaining/determining bid values and suggests an advertiser’s goal may be to obtain conversions,  Jogia does not appear to disclose,
wherein the offer metric comprises a commission for a sale made from a marketing message
However, Feldman discloses,
wherein the offer metric comprises a commission for a sale made from a marketing message ([0032] bids may be cost per conversion such as purchase (i.e., commission for a sale made from a marketing message))
Feldman suggests it is advantageous to include wherein the offer metric comprises a commission for a sale made from a marketing message, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved ([0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jogia to include wherein the offer metric comprises a commission for a sale made from a marketing message, as taught by Feldman, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved.

	Examiner notes Beatty also discloses commission metrics as previously cited.


With respect to claim 4, Jogia teaches a method of creating a campaign comprising a plurality of marketing messages (9:5-21 “one or more product identifiers for the content delivery campaign”, 14:55-67 “a set of one or more creative materials…may be generated...automatically generated based at least in part on the campaign goal…product and/or brand identifiers…images…names, ratings, prices”, 26:44-53) for a brand comprising;
in a processing system; (Fig 7, 12:1-67 servers and processors) AFDOCS/15229959.12Application No. 16/237,602Customer No.: 150257 Preliminary AmendmentAttorney Docket No. 1201.00006
acquiring marketing message information and fulfillment requirements from the brand; (Fig 3 & Fig 5 tags 550 & Fig 8 tag 860, 2:49-54 “media agency…select a campaign goal…increase sales…increase subscriptions” – acquiring fulfillment requirements from the brand (see also 8:5-25), 18:45-55 “may be in communication with the retail catalog database(s)…include product information such as brand identifiers…” – marketing message information acquired, 22:27-42 “in communication with brank information database(s)…brand messaging, advertising strategy…brand images…images, messaging, text, logos, or other features for creative materials” - acquiring marketing message information from the brand, 24:34-37 “conversion rates may be rates at which the functionality is associated with user interaction or desired conversion activity (e.g., purchase instead of just clicking…” – desired objective equivalent to “fulfillment requirement”) )
wherein the acquisition of the marketing information and fulfillment requirements from the brand occurs by one or more of, an Application Programming Interface (API), scraping a brand site, brand dashboard, manually, and a product feed; (2:49-54 “media agency…select a campaign goal…increase sales…increase subscriptions” – acquiring fulfillment requirements from the brand via brand dashboard and/or manually (see also 8:5-25), 18:45-55 “may be in communication with the retail catalog database(s)…include product information such as brand identifiers…”  and 22:27-44 “in communication with brank information database(s)…brand messaging, advertising strategy…brand images…images, messaging, text, logos, or other features for creative materials…received from the datastore(e)”  - acquiring marketing information from the brand via manually and/or via a “product feed”, 35:1-6 “various…APIs…on the content delivery server(s)…may be provided to support functionality provided by the program modul(s)” - the acquisition may occur using an Application Programming Interface (API))
wherein the acquisition includes automatically normalizing the marketing information and fulfillment requirements from the brand to create marketing messages;  (7:11-24 “content…tailored…automatically generate and format creative materials for content delivery…creatives for different formats and platforms”, 14:55-67 “creative materials…automatically generated based on…campaign goal…may be generated in different formats…”,  15:18-25 “dynamic functionality…subscribe and save options…create material that is automatically generated…generated and formatted for presentation in various sizes and for various platforms” - the system automatically converts/normalizes normalizing the marketing information and fulfillment requirements from the brand to create marketing messages (i.e., information/elements and/or message functionality the system could/should include in a message because it/they correspond to the brand’s desired conversion task) in order to generate messages/creatives for the campaign that are optimized for an enabled to achieve the brand’s desired conversion task, see also  15:1-24 & 16:1-20 & 22:43-55 & 23:18-39 & 25:1-50)
analyzing financial data and metadata to identify and define fields and categories of products of the brand, determine a plurality of products in the fields and categories of the brand that would generate optimized conversion rates and to automatically generate the campaign for the brand wherein the campaign comprises a plurality of marketing messages for a plurality of products in the fields and categories for the brand that would generate optimized conversion rates (Fig 5 & 9:15-67 & 10:1-33 & 15:36-60 & 18:31-67 & 19:1-14 & 24:18-66 system identifies plurality of products associated with the brand and identifies product categories and families (i.e., “fields and categories of products in the brand”) based at least on stored metadata and then uses machine learning to determine optimal mix of plurality of products to include the campaign based on historical sales and offer/campaign performance and product prices and targeting criteria and product ratings and further based on conversion rates predicted using this data)
Althogh Jogia suggests budget amounts may be reallocated/optimized based on performance metrics, suggests the system may determine bid prices, and that the marketing material may be selected for presentation based at least on bid price, Jogia does not appear to disclose,
generating a general priority score for the brand, wherein the general priority score represents efforts that the system will use to promote the campaign
However, Feldman discloses,
generating a general priority score for the brand, wherein the general priority score represents efforts that the system will use to promote the campaign (the system simulates/predicts click/conversion rate ([0067]-[0068], [0076]) to determine/predict rank value for display to the user. As such, Feldman discloses generating a general priority score (e.g., rank value or expected system revenue) based on the offer metrics (e.g., historical impressions/clicks/interactions) for the brand and an expected amount of compensation based on the conversion rates and an offered compensation per conversion. – see also  [0021] & [0031] & [0063] & [0071] & [0078] –[0104] rank/priority level is a combination of bid amount and quality score (e.g., probability of click/conversion – therefore the rank/score represents an effectiveness of the campaign) and is used to prioritize selection/placement for the brand campaign and therefore it represents the general priority of the system to promote the campaign, [0071] “at the campaign level…aggregated to develop the campaign level recommendations”)
Feldman suggests it is advantageous to include generating a general priority score for the brand, wherein the general priority score represents efforts that the system will use to promote the campaign, because doing so can enable a marketer to adjust their spending/bids to achieve a desired priorty level which may increase satisfaction with the system and/or revenue (Fig 9 & [0021] & [0031] & [0063] & [0071] & [0078] –[0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jogia to include generating a general priority score for the brand, wherein the general priority score represents efforts that the system will use to promote the campaign, as taught by Feldman, because doing so can enable a marketer to adjust their spending/bids to achieve a desired priority level which may increase satisfaction with the system and/or revenue.
	Furthermore, as in Feldman, it was within the capabilities of one of ordinary skill in the art to modify the method of Jogia to include generating a priority score based on the offer metrics, wherein the priority score represents the effectiveness of the campaign and the priority of the system to promote the campaign and presenting the priority score to the brand wherein the brand determines an amount to spend on the marketing message based on the priority score,, as taught by Feldman. Furthermore, as in Feldman, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable a marketer to adjust their spending/bids to achieve a desired priority level which may increase satisfaction with the system and/or revenue, as is needed in Jogia.

With respect to claim 6, Jogia teaches the method of claim 4;
wherein the marketing information comprises one or more of: data about the brand, products of the brand, customers of the brand, purchase history of the customers, creatives of the brand, audience of the brand, customer offers of the brand, customer conversion tasks, and commission offers 18:45-55 “may be in communication with the retail catalog database(s)…include product information such as brand identifiers…”  and 22:27-44 “in communication with brank information database(s)…brand messaging, advertising strategy…brand images…images, messaging, text, logos, or other features for creative materials…received from the datastore(e)”  - the marketing information comprises at least data about the brand, products of the brand, creatives of the brand, and customer offers of the brand, 11:54-60 customers of the brand and/or purchase history of the customers and/or audience of the brand, 2:49-54 “media agency…select a campaign goal…increase sales…increase subscriptions” – at least customer conversion tasks)

With respect to claim 7, Jogia teaches the method of claim 4;
wherein the brand is one or more of a merchant, a user, a publisher, or a third party (2:48-55 “a user, such as a media agency…campaign creator” – therefore the brand is at least a user or third-party, 4:1-2 18:30-67 the brand is a retailer (i.e., “merchant”)

With respect to claim 9, Jogia teaches the method of claim 4;
wherein the plurality of marketing messages comprise one or more of: an image, an engageable call-to-action (7:24 “image-based content”, 26:1-2 “banner ad with functionality that triggers playback of a video…button to watch a video” – video image with an engagement call-to-action, 25:5-12 “dynamic functionality indicator…button, link…that can be interacted with by a user…result in an action…initiating an order” – message is an engagement call-to-action, 26:30-32 “button to trigger a subscription”)

With respect to claim 10, Jogia teaches the method of claim 4;
wherein engaging with the marketing messages allows for the collection of user data, allows for a financial transaction, and/or allows for a checkout (25:5-12 “dynamic functionality indicator…button, link…that can be interacted with by a user…result in an action…initiating an order” - engaging with the marketing message allows for a financial transaction, 26:30-32 “button to trigger a subscription” - engaging with the marketing message allows for the collection of user data, 23:35-38 “subscribe and save offer”, 2:50-54 “increase membership to a listserv, increase subscriptions”)

With respect to claim 11, Jogia and Feldman teach the method of claim 4. Jogia does not appear to disclose,
generating a general priority score for the brand, wherein the general priority score represents an effectiveness of the campaign for the brand and the priority of the system to promote the campaign 
However, Feldman discloses,
generating a general priority score for the brand, wherein the general priority score represents an effectiveness of the campaign for the brand and the priority of the system to promote the campaign ([0021] & [0031] & [0063] & [0071] & [0078] –[0104] system can determine a campaign-level rank/score based on  probability of engagement/conversion and associated expected revenue for a marketing message (i.e., “a general priority score for the brand”) and this value represents an an effectiveness of the campaign for the brand (e.g., because based on conversion rate) and the priority of the system to promote the campaign)
Feldman suggests it is advantageous to include generating a general priority score for the brand, wherein the general priority score represents an effectiveness of the campaign for the brand and the priority of the system to promote the campaign, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved ([0021] & [0031] & [0063] & [0071] & [0078] –[0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jogia to include generating a general priority score for the brand, wherein the general priority score represents an effectiveness of the campaign for the brand and the priority of the system to promote the campaign, as taught by Feldman, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved.

Examiner notes Beatty also discloses this limitation ([0077]-[0078] & [0119] & [0161] & [0173]-[0185] system determines probability of engagement/conversion and associated expected revenue for a marketing message (i.e., “a priority score for the brand”) based on the price/commission values received from the advertiser, and this value represents an estimated likelihood that a given marketing message will be displayed to a consumer because this value is used to prioritize ad displays)

With respect to claim 12, Jogia teaches the method of claim 4;
further including prioritizing individual marketing messages by: acquiring information on a publishing medium; (24:18-26 “campaign performance metrics…ranking of products with the most conversions”
Jogia does not appear to disclose,
analyzing and comparing a strength of each of a pool of marketing messages and any acquired information to generate a general priority score for each marketing messages available to be displayed in the publishing medium; 
and ranking the each of the marketing messages by its general priority score
However, Feldman discloses,
analyzing and comparing a strength of each of a pool of marketing messages and any acquired information to generate a general priority score for each marketing messages available to be displayed in the publishing medium;  ([0021] & [0031] & [0063] & [0071] & [0078]–[0104] system analyzes and compares a strength of each of a pool of marketing messages and any acquired information to generate a general priority score for each marketing messages available to be displayed in the publishing location)
and ranking the each of the marketing messages by its general priority score ([0021] & [0031] & [0063] & [0071] & [0078] –[0104] each marketing message is ranked by its general priority score)
Feldman suggests it is advantageous to include analyzing and comparing a strength of each of a pool of marketing messages and any acquired information to generate a general priority score for each marketing messages available to be displayed in the publishing medium; and ranking the each of the marketing messages by its general priority score, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved ([0021] & [0031] & [0063] & [0071] & [0078]–[0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jogia to include analyzing and comparing a strength of each of a pool of marketing messages and any acquired information to generate a general priority score for each marketing messages available to be displayed in the publishing medium; and ranking the each of the marketing messages by its general priority score, as taught by Feldman, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved.

Examiner notes Beatty also discloses this limitation ([0063]-[0064] & [0077]-[0078] & [0116]-[0119] & [0161] & [0173]-[0185] system analyzes and compares a strength of each of a pool of marketing messages and any acquired information to generate a general priority score for each marketing messages available to be displayed in the publishing location), ([0077] & [0119] & [0161] & [0175]-[0185] each marketing message is ranked by its general priority score)

With respect to claim 13, Jogia teaches the method of claim 12;
wherein acquiring market message information occurs via an API, internal databases with stored information, and/or 3rd party  (18:45-55 “may be in communication with the retail catalog database(s)…include product information such as brand identifiers…”  and 22:27-44 “in communication with brank information database(s)…brand messaging, advertising strategy…brand images…images, messaging, text, logos, or other features for creative materials…received from the datastore(e)”  - acquiring via internal databases with stored information and/or 3rd party, 35:1-6 “various…APIs…on the content delivery server(s)…may be provided to support functionality provided by the program modul(s)” - the acquisition may occur using an Application Programming Interface (API))
and wherein the marketing message information includes information about an associated device, a user, and/or the publishing location (8:45-46 sales history for the brand…previous campaign performance”, 11:55-60 “historical sales data may be received…”, 15:35-45 “historical sales data…previous campaigns”, 18:30-67 & 191-15 “the datastor(s) may include historical sales data and historical campaign data…for the particular brand…previously promoted products, user interaction rates, previous campaign performance…pricing information, rating information…”, 22:1-40 metadata from the brand, 24:18-40 “campaign performance metrics may include…number of impressions…budget amount consumed…number of attributed conversions…ranking of products with the most conversions…”)

Examiner notes Beatty also discloses this limitation.


With respect to claim 14, Jogia teaches the method of claim 12;
wherein the publishing medium is an ad, email, social media, website placement, and/or AR/VR (13:1-4 website, 21:45-50 social media posts, 14:5-9 email content)

Examiner notes Beatty also discloses this limitation.

With respect to claim 15, Jogia teaches the method of claim 12,

wherein the analyzing and converting occurs automatically via algorithm, and/or automatically via machine learning  (3:28 “machine learning algorithm”,19:1-14, see also  9:15-67 & 10:1-33 & 15:36-60 & 18:31-67 & 24:18-66

With respect to claim 16, Jogia and Feldman teach the method of claim 12. Jogia does not appear to disclose,
wherein the strength of the marketing message and any acquired information is based on a likelihood that the user will engage, and/or a payment amount that the system will receive by displaying the information
However, Beatty discloses,
wherein the strength of the marketing message and any acquired information is based on a likelihood that the user will engage, and/or a payment amount that the system will receive by displaying the information  ([0063]-[0064] & [0077]-[0078] & [0116]-[0119] & [0161] & [0173]-[0185] the strength of the marketing message and any acquired information is based on a likelihood that the user will engage (e.g., predicted conversion rate), a payment amount that the system will receive by displaying the information (e.g., expected revenue), and/or a need of the brands)
Beatty suggests it is advantageous to include wherein the strength of the marketing message and any acquired information is based on a likelihood that the user will engage, and/or a payment amount that the system will receive by displaying the information, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved([0063]-[0064] & [0077]-[0078] & [0116]-[0119] & [0161] & [0173]-[0185]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harris to include wherein the strength of the marketing message and any acquired information is based on a likelihood that the user will engage, and/or a payment amount that the system will receive by displaying the information, as taught by Beatty, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved.

However, Feldman discloses,
wherein the strength of the marketing message and any acquired information is based on a likelihood that the user will engage, and/or a payment amount that the system will receive by displaying the information ([0021] & [0031] & [0063] & [0071] & [0078]–[0104] based on conversion probability and bid amount (cost per conversion))
Feldman suggests it is advantageous to include wherein the strength of the marketing message and any acquired information is based on a likelihood that the user will engage, and/or a payment amount that the system will receive by displaying the information, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved [0021] & [0031] & [0063] & [0071] & [0078]–[0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jogia to include wherein the strength of the marketing message and any acquired information is based on a likelihood that the user will engage, and/or a payment amount that the system will receive by displaying the information, as taught by Feldman, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved.

Examiner notes Beatty also discloses this limitation ([0063]-[0064] & [0077]-[0078] & [0116]-[0119] & [0161] & [0173]-[0185] the strength of the marketing message and any acquired information is based on a likelihood that the user will engage (e.g., predicted conversion rate), a payment amount that the system will receive by displaying the information (e.g., expected revenue), and/or a need of the brands)


With respect to claim 17, Jogia and Feldman teach teach the method of claim 12. Jogia does not appear to disclose,
further including displaying the marketing message with a highest ranked general priority score in the publishing medium
However, Feldman discloses,
further including displaying the marketing message with a highest ranked general priority score in the publishing medium ([0020] & [0021] & [0031] & [0063] & [0071] & [0078]–[0104] the system may display the marketing message with the highest ranked general priority score (e.g., the message with the highest expected revenue))
Feldman suggests it is advantageous to include further including displaying the marketing message with a highest ranked general priority score in the publishing medium, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved ([0020] & [0021] & [0031] & [0063] & [0071] & [0078]–[0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jogia to include further including displaying the marketing message with a highest ranked general priority score in the publishing medium, as taught by Feldman, because doing so can ensure the advertisements are generated in accordance with the advertiser’s objectives while optimizing relevance for the end-user and revenue for the parties involved.

Examiner notes Beatty also discloses this limitation ([0077] & [0119] & [0161] & [0175]-[0185] the system may display the marketing message with the highest ranked general priority score (e.g., the message with the highest expected revenue))


With respect to claim 18, Jogia teaches the method of claim 12,
further including returning data and information to the brand and/or owner of the publishing medium (Fig 3 tag 330 & Fig 5)

With respect to claim 19, Jogia teaches the method of claim 18,
wherein the returning of data and information occurs via an API, a user interface, and/or a report (Fig 3 tag 330 & Fig 5 & 35:1-6 “various…APIs…on the content delivery server(s)…may be provided to support functionality provided by the program modul(s)”)

With respect to claim 20, Jogia teaches  the method of claim 19,
wherein the data and information includes information on the marketing message, the user, the engagement between the user and the message, and/or any information provided by the user in the course of engaging with the message (Fig 3 tag 330 & Fig 4 tag 440 & Fig 5 tag 580 & Fig 6 tag 690)


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Salari (U.S. PG Pub No. 2012/0150667, June 14, 2012) teaches banner ads generated in accordance with an advertiser’s objectives which enable transactions and data acquisition from within the ad itself (i.e., without redirection) and served via traditional ad serving techniques (e.g., identifying a plurality of sub-requirements that are required to execute a transaction for a product such as select size/color and various other inputs and identifying ad elements that are required to include to enable this functionality and formatting the elements/ads for distribution via different environments/platforms such that viewers can execute transactions from with the ad itself without redirection – [0105]-[0107] & [0097]-[0098] & [0087]-[0090] & [0081]-[0083]) 

Harris (U.S. PG Pub No. 2016/0098701, April 7, 2016 - hereinafter "Harris”) discloses using an Intake module to acquire product information and brand conversion tasks from a brand; ([0021] “the system allows…create links to its inventory system so that a count of available SKUs can be provided…size information, shipping methods, and other information” – therefore the system uses an intake module to acquire product information from a brand, [0026] receiving conversion tasks, [0045]-[0046])

Meisel et al. (U.S. PG Pub No. 2006/0190354 August 24, 2006 - hereinafter "Miesel”) discloses presenting the priority score to the brand wherein the brand determines an amount to spend on the marketing message based on the priority score ([0116]-[0119] & [0128] & Fig 9 - system presents the priority scores for the advertiser’s ad content to the marketer and the marketer is able to adjust their spending/bids to achieve a desired prioritization – Examiner notes the phrase “wherein the brand determines an amount to spend on the marketing message based on the priority score” is given no patentable weight as it fails to positively recite a step of the claimed method and instead describes an intended use of the presented information and actions taken outside the scope of the claimed invention)

Beatty et al. (U.S. PG Pub No. 2012/0166267, June 28, 2012 - hereinafter "Beatty”) discloses a variety of claims limitations


Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621